DETAILED ACTION
Status of Claims
1. 	This office action is in response to RCE filed 2/21/2022.
2. 	Claims 1-3, 5-7, 9, 15-17, 19, 24, 26-30, 32 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/21/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-7, 9, 15-17, 19, 26-30, 32
Claims 1-3, 5-7, 9, 15-17, 19, 26-30, 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
The independent claims recite the steps of – receiving a loan request; generating a smart contract containing borrowing terms; receive a cosigner agreement indication; communicate to an order book of a credit exchange; receive a trading order from a lender; determine whether the trading order matches credit terms; execute the loan; receive lender signature signed with private key of lender; transfer funds to borrower; receive cosignor signature signed with private key of cosignor; commit smart contract to a distributed ledger – that constitute abstract Fundamental Economic Practices and/or Commercial or Legal Interactions as in financing for purchasing a product (Credit Acceptance), third party guaranty (buySAFE), evaluating loan financing (Mortgage Grader), mitigating settlement risk (Alice).
The dependent claims merely limit the abstract idea to – credit terms, provide information, smart contract portfolio, grouping smart contracts based on homogeneous risk, generate default probability score, transferring funds to borrower and committing smart contract into a distributed ledger – that are also abstract.
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional element(s) recited in the claims, beyond the abstract idea, are: wallet provider computing device, credit network computing device, lender computing device, cosigner computing device, scoring agent computing device, and distributed ledger.  
Based on Para [0028] of the Specification, all of the above elements can have similar components to the example computing device shown in Fig. 2 and can be implemented as any computing device such as any of a mobile computing device, such as a mobile phone, tablet computer, mobile media device, mobile gaming device, laptop computer, vehicle-based computer, etc.; or a non-mobile device such as a dedicated terminal, a public terminal, a kiosk, a server, or a desktop computer.
Examiner thus notes that the additional elements have been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – receiving a loan request; generating a smart contract containing borrowing terms; receive a cosigner agreement indication; communicate to an order book of a credit exchange; receive a trading order from a lender; determine whether the trading order matches credit terms; execute the loan; receive lender signature signed with private key of lender; transfer funds to borrower; receive cosignor signature signed with private key of cosignor; commit smart contract to a distributed ledger – using generic components.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Stating an abstract idea while adding the words “apply it on a processor” is not sufficient for patent eligibility.
Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
For the above reasons, claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements of using a generic computing device to perform the steps of – receiving a loan request; generating a smart contract containing borrowing terms; receive a cosigner agreement indication; communicate to an order book of a credit exchange; receive a trading order from a lender; determine whether the trading order matches credit terms; execute the loan; receive lender signature signed with private key of lender; transfer funds to borrower; receive cosignor signature signed with private key of cosignor; commit smart contract to a distributed ledger – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – receiving a loan request; generating a smart contract containing borrowing terms; receive a cosigner agreement indication; communicate to an order book of a credit exchange; receive a trading order from a lender; determine whether the trading order matches credit terms; execute the loan; receive lender signature signed with private key of lender; transfer funds to borrower; receive cosignor signature signed with private key of cosignor; commit smart contract to a distributed ledger – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-7, 9, 10, 15-17, 19, 22, 26-30, 32
Claims 1-3, 5-7, 9, 15-17, 24, 26- 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nagla et al. (US 2018/0075527 A1) in view of Wright et al. (US 2019/0130399 A1).

Claim 1:
A system comprising:
at least one wallet provider computing device;
at least one credit network computing device communicatively coupled to the at least one wallet provider computing device;
at least one credit exchange computing device communicatively coupled to the at least one credit network computing device;
wherein the at least one wallet provider computing device is configured to:
receive a credit request for a loan having credit terms from a borrower from a borrower computing device communicatively coupled to the at least one wallet provider computing device;
add information regarding the borrower and the credit terms to a smart contract;
(See Nagla: Para [0017] (“generate a smart contract with the selected loan terms”)
communicate the smart contract to the at least one credit network computing device;

wherein the at least one credit network computing device is configured to:
receive an indication that a cosigner agrees to cosign for the credit request on behalf of the borrower;
(See Wright: Para [0192] (“Borrower Requests Loan with Guarantor”)

communicate the smart contract representing the credit request to the at least one credit exchange computing device;
(See Nagla: Para [0019] (“a credit marketplace engine configured to receive a loan request for the individual and generate a listing of loan offers for the individual based on the credit history record, each loan offer indicating a creditor and loan terms”)

place the smart contract representing the credit request on an order book of the at least one credit exchange computing device;
receive a trading order for a lender for the smart contract representing the credit request from a lender computing device;
(See Nagla: Para [0115] (“submits credit requests and credit data to credit score platform”)

determine whether the trading order for the lender matches the credit terms of the smart contract representing the credit request; and
(See Nagla: Para [0228] (“The loan marketplace engine 726 can match automatically loan requests with potential offers, based on creditor and debtor preferences and pre-defined criteria”)

when the trading order for the lender matches the credit terms of the smart contract representing the credit request, execute the loan between the borrower, the cosigner, and the lender at least in part by the at least one credit exchange device being configured to:
(See Nagla: Para [0242] (“funds of the bank client debtor 1110 are released to the bank client creditor 1102 on the loan date”)

receive a lender signature of the smart contract signed with a lender private key of the lender, where the smart contract had been previously signed with a borrower private key of the borrower; 
transfer funds for the loan from a lender account of the lender to a borrower account of the borrower; 
receive a cosigner signature of the smart contract signed with a cosigner private key of the cosigner; and 
commit execution of the smart contract to a distributed ledger.
(See Wright: Para
Scenario Two
Standard Loan with a Guarantor
[0148] (“Bob requires a loan of 10 bitcoins, but has no collateral to secure it. As he is aged 14 and therefore considered a minor, he does not have a strong Blockchain reputation.  Instead Bob gets his mother, Eve, to act as a guarantor.  The metadata illustrated in FIG. 10 is generated in order to describe this input.  The information shown in FIG. 10, contained within the metadata, could be used to facilitate a check of Bob and Eve's reputation.”)
[0149] (“The formatting is specified in the separate list of condition codes. In the example of FIG. 10 the next 20 bytes of metadata represent the hash of the guarantor's public key.”)
[0150] (“Only when the required amount has been raised is a repayment schedule created, with the line of credit maintained in a three line signature address:”)
[0151] (“Borrower”)
[0152] (“Investor”)
[0153] (“Guarantor”)
[0158] (“Potential lenders are able to interrogate Andrew's key pair for previous blockchain transactions where he has borrowed money and repaid loans.”)
[0164] (“The drawdown of the advanced funds is shown in FIG. 23. The repayment of the loan by Bob is shown in FIG. 24.”)
[0186] (“To publish a loan offer, the Initiator creates a new Offer Request document …. The Initiator then creates a new Redeem Script using this metadata plus their public key”)
[0192] (“Borrower Requests Loan with Guarantor”)
[0193] (“110.30 Step 100.30 is amended such that the Borrower then creates a new Redeem Script using this metadata plus their public key and the public keys of the each Guarantor included”)
[0193] (“Step 100.50 is amended such that the Borrower and Guarantors then reclaim the BTC back to the Borrower from the redeem address using the metadata blocks plus signatures from the Borrower and each Guarantor.”)
[0205] (“In this example , the lender would like to advance the funds for the loan to the borrower such that they can only be drawn down in accordance with the agreed terms.”)
Table 5 (“500.10 Each Lender receives an outline transaction from the Facilitator and allocates the relevant transaction inputs to cover the transaction, and then signs the transaction using their private key”)
[0204] (“Advancing Funds”)
[0205]
Table 5 (“500.20 If required to transfer ownership of the assets being transferred (for example where the loan is for anything other than BTC), the Lender gets the asset Issuer to countersign the transaction using the Issuer's private key.”)
Table 5 (“500.40 The signed transaction(s) are then committed to the Blockchain which locks the funds into a drawdown account that requires the Borrower, Guarantors and Facilitator to sign to drawdown the funds.”)
[0207]
Table 6 (“600.20 The Borrower creates a transaction, using the appropriate inputs from their portfolio to pay the collateral to this redeem script.  The Borrower signs this transaction using their private key.”)
Table 6 (“600.30 If the asset being transferred requires a signature from the Issuer then the Borrower forwards this this transaction to the Issuer who signs it using their private key”)
[0209]
Table (“700.50 Once the collateral has been lodged (or is not required), then the Facilitator signs the drawdown transaction, and passes the transaction to the Borrower to countersign”)
Table (“700.60 The Borrower countersigns the transactions and publishes it to the Blockchain”)
[0211] (“800.80 The transaction itself injects the public key of the individual Lender plus optionally the public key of the Issuer”)
[0211] (“800.110 The Facilitator publishes the repayment transaction onto the public Blockchain.”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Nagla as it relates to distributed ledger of credit score to include the above noted disclosure of Wright as it relates to peer to peer communication on a blockchain.  The motivation for combining the references would have been to avail of off-block invitation for borrowers to register creditors and debtors to loan marketplace.

Claims 15, 26 are similar to claim 1 and rejected on similar grounds.

Claim 2:
wherein the credit terms include at least one of: (1) a first amount for the loan, (2) a first currency type for the loan, (3) a first identification (ID) for the borrower, (4) a first credit score for the borrower, or (5) first default terms under which the cosigner takes responsibility for obligations of a lender for credit extended to the borrower.
(See Nagla: Para [0102])

Claims 16, 27 are similar to claim 2 and rejected on similar grounds.

Claim 3:
wherein the at least one credit network computing device is configured to provide information regarding the smart contract, borrower, and credit terms to at least one cosigner computing device communicatively coupled to the at least one wallet provider computing device.
(See Wright: Para [0192])

Claims 17 is similar to claim 3 and rejected on similar grounds.

Claim 9:
wherein at least one of the at least one credit network computing device and at least one scoring agent computing device is configured to:
analyze the information regarding the borrower to statistically evaluate probability of default on the loan by the borrower; and
generate a score for the borrower based on the probability of default on the loan by the borrower.
(See Nagla: Para [0203], [0204])

Claim 32 is similar to claim 9 and rejected on similar grounds.

Claims 5-7, 19, 28, 29, 30
Claims 5-7, 19, 28, 29, 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nagla et al. (US 2018/0075527 A1) in view of Wright et al. (US 2019/0130399 A1) further in view of Moore et. al. (US 8,700,522 B2).

Claim 5:
Nagla + Wright does not specifically disclose; but Moore discloses:
wherein at least one of the at least one credit network computing device and the at least one cosigner computing device is configured to group a plurality of smart contracts, including the smart contract, into a portfolio of smart contracts; and
wherein the cosigner agrees to cosign for the portfolio of smart contracts.
(See Moore: Col. 1 lines 60-65 (“Loan Portfolio Management system”))

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the combination of Nagla + Wright to include the above noted disclosure of Moore as it relates to loan portfolio management tool.  The motivation for combining the references would have been to modify smart contracts for delinquent loans.

Claims 19, 28 are similar to claim 5 and rejected on similar grounds.

Claim 6:
wherein the at least one of the at least one credit network computing device and the at least one cosigner computing device is configured to select the plurality of smart contracts for grouping into the portfolio of smart contracts to diversify the portfolio of smart contracts.
(See Moore: Col. 5 lines 1-5 (“group of loan portfolios”))

Claim 29 is similar to claim 6 and rejected on similar grounds.

Claim 7:
wherein the at least one of the at least one credit network computing device and the at least one cosigner computing device is configured to select the plurality of smart contracts for grouping into the portfolio of smart contracts based on homogenous risk.
See Moore: Col. 9 lines 15-40 (“risk rankings 406 for each loan that identifies the relative ranking of a probability of default and/or foreclosure on each loan”)

Claim 30 is similar to claim 7 and rejected on similar grounds.

Response to Arguments
Applicant's arguments filed 2/21/2022 have been fully considered but they are not persuasive. 

101
Applicant asserts (Page 16 of Response dated 2/21/2022) that amended independent claims are not directed to a commercial interaction or certain methods of organizing human activity even if they relate to loans.  Rather, the claims are directed to specific system and methods of computerized management of contract rights and execution.
Examiner notes that Applicant’s own description of the invention as “computerized management of contract rights” only further underscores the fact that the claimed invention relates to Commercial or Legal Interactions which is one of the methods of Certain Methods of Organizing Human Activity (See above: Grouping of Abstract Ideas: B. Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)).  
Here, the recited steps of – (1) receiving a lender signature of the smart contract signed with a lender private key of the lender, where the smart contract had been previously signed with a borrower private key of the borrower; (2) transferring funds for the loan from a lender account of the lender to a borrower account of the borrower; (3) receiving a cosigner signature of the smart contract signed with a cosigner private key of the cosigner; and (4) committing execution of the smart contract to a distributed ledger – merely describe the blockchain version of forming a contract between a borrower and a lender/co-signor using pen and paper.  
Applicant argues (Page 16 of Response dated 2/21/2022) that the independent claims 1, 15 and 26 impose a meaningful limit on the judicial exception such that the claims is more than a drafting effort designed to monopolize the judicial exception.
Examiner takes the opposite view – that the claims are merely a drafting effort designed to implement a judicial exception (credit lending) using a particular technological environment (blockchain).  Applicant’s invention consists of doing on a blockchain what can be done using pen and paper.  Whereas, in the real world, borrowing and lending is done via printed legal documents containing the signatures of borrower, lender and guarantor (where applicable), in the present invention the same activity is accomplished using smart contracts signed with private keys of borrower, and cosigner.  Rather than being directed to any specific asserted improvement in computer capabilities, the claimed invention actually supports the opposite view – that the claimed subject matter is directed to a scheme for processing lending requests using distributed ledger.  
As the Alice Court held, limiting an abstract idea to specific technological environment is not sufficient as an additional feature to provide practical assurance that the process is more than a drafting effort designed to monopolize the abstract idea itself.  Mere computerization of formerly human functions does not give rise to patent eligible invention.  Courts have consistently held that the mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology (Credit Acceptance Corp. v. Westlake Services).  See Versata Development Group v. SAP America (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.”); See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“Symantec”) (“With the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”);
Applicant asserts (Pages 20-21 of Response dated 2/21/2022) the claims reflect technical improvement.  Applicant asserts that the claims itself does not need to explicitly recite the improvement described in the Specification.
Examiner finds this unpersuasive because Applicant’s Specification does not reveal any technical improvements other than the fact that lending is carried out on a blockchain environment.  Rather, the only evidence of any improvement found in the Specification relates to improving traditional banking services, credit conditions, credit alternatives – which signifies an improvement to the abstract idea and not to any technology.
From the Published Application:
Para [0015] (“New credit and lending alternatives have emerged based on the Internet and peer-to-peer (P2P) technologies that improve most traditional banking services by covering a larger segment of the population and offering new project viabilities.”)
Para [0016] (“Blockchain technology (and distributed ledgers generally) can be used to channel a loan directly between peers using peer-to-peer (P2P) lending. Blockchain technology enable acceleration of the interaction between lenders and borrowers, reducing the cost of intermediation and allowing access to a greater number of individuals based on the broad reach of the Internet.”)
Para [0018] (“By reducing the traditional banking brokerage costs and management fees, embodiments of the system and methodology allow better conditions for both sides, thus improving every credit alternative available today.  The inclusion of a the third party cosigner minimizes the lender's credit risk and, in case of a default, provides the tools to manage the debt in the borrower's country of residence.”)
Para [0024] (“In examples, the system is a peer-to-peer (P2P) credit network based on cosigned smart contracts using blockchain (or other distributed ledger) technology, leading towards credit democratization by offering a compelling alternative to traditional banking systems.  In examples, the system involves several agents to offer the lender better tools to manage their capital, reduce the intermediation costs and, as a result, make more projects viable.  In examples, the smart contract connects with the borrower's identity and analyzes the credit risk impartially.  In examples, this contract is shared with the cosigner, which is the agent that diversifies the credit risk with a number of investors—hence reducing (and in some cases neutralizing) that risk.  In addition, in case of a default, the smart contract allows the cosigner to manage the unpaid debts in a traditional way.”)
The present invention appears to be nothing more than peer-to-peer (P2P) credit lending and borrowing scheme based on smart contracts implemented on a blockchain.  While a traditional P2P has only two parties – borrower and lender, the present invention involves an additional third party – cosignor.  In other words, the cosignor acts as a financial intermediary to minimize risk.  Thus, the concepts underlying the claimed invention is no different from Commercial or Legal Interactions deemed by the courts as abstract in financing for purchasing a product (Credit Acceptance), local processing of payments for remotely purchased goods (Inventor Holdings); third party guaranty (buySAFE), evaluating loan financing (Mortgage Grader), and mitigating settlement risk (Alice).  For the above reasons, Examiner finds that to the extent the claimed invention embodies an improvement, such improvement lies in the abstract realm and not in the technical field.
Examiner further points out that blockchain has already been invented in 2009 by the eponymous Satoshi Nakamoto.  Applicant does not contend that they invented blockchain technology.  The present invention merely implements the abstract idea of traditional lending whereby a credit exchange receives credit terms from a borrower with a cosignor agreement, receives a matching trading order from a lender and executes the loan between borrower, cosignor and lender.  In other words, a traditional lending business is transacted on a blockchain.  This is not technical improvement but merely linking the use of a judicial exception to a particular technological environment.
Here, the claims are directed to Certain Methods of Organizing Human Activity that may benefit the lender in determining whether a loan trading order matches credit terms, and whether smart contract contains signature with private key of borrower and cosignor – in order to ensure that the lender’s funds are secure and chances of fraud are minimized but has no effect on improving computers or technology.
To the extent this approach amounts to an improvement at all, that improvement is not in the functioning of a computer or an improvement to another technology or technical field; instead it constitutes, at best, an improvement to the abstract idea of lending and borrowing with a cosignor intermediary, which is not enough for patent eligibility.  The improvement is not to the computer elements used to perform the method.  Indeed, nothing in claim 1 improves the functioning of the computer, makes it operate more efficiently, or solves any technological problem.  See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384-85 (Fed. Cir. 2019).  See Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (“To be a patent-eligible improvement to computer functionality, we have required the claims to be directed to an improvement in the functionality of the computer or network platform itself.”).  
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).
Hence, Examiner notes that the claims do not recite additional limitations to integrate the abstract idea into a practical application.
Applicant asserts (Pages 20-21 of Response dated 2/21/2022) that the independent claims recite significantly more than judicial exception under Step 2B.
Examiner respectfully disagrees.
Examiner points out that the limitations that the Applicant points to are part of the abstract idea; they are not additional elements to be considered in determining whether claim 1 includes additional elements or a combination of elements sufficient to amount to significantly more than the judicial exception.  In other words, the limitations – (1) receive a lender signature of the smart contract signed with a lender private key of the lender, where the smart contract had been previously signed with a borrower private key of the borrower; (2) transfer funds for the loan from a lender account of the lender to a borrower account of the borrower; (3) receive a cosigner signature of the smart contract signed with a cosigner private key of the cosigner; and (4) commit execution of the smart contract to a distributed ledger – actually describe the abstract ideas (commercial or legal interactions) of receiving contract signatures, disbursing funds, and saving a copy on the contract.  They do not recited additional elements that are significantly more than the abstract idea.
Applicant further argues that requiring signatures using the private keys of each of the borrower, lender and cosignor validates the participation of each party of the executed contract and these features were not WURC in the technical field of computerized management of contract rights and execution.
Examiner finds this unpersuasive because signing a smart contract with private keys is merely the cryptographic equivalent of signing of a printed lending contract using pen by a borrower, guarantor and lender.  Just as a paper contract requires wet signature, and an electronic contract requires a digital signature, similarly, a smart contract on a blockchain requires a cryptographic signature because the architecture of the blockchain requires it.  Private keys are integral to blockchain security.  The innovativeness of distributed ledgers stems from using cryptographic encoding of blockchain ledgers.  An account holder cannot authorize a transaction without a private key.  Therefore, this feature is WURC.
As noted above, the only additional element(s) recited in the claims, beyond the abstract idea, are: wallet provider computing device, credit network computing device, lender computing device, cosigner computing device, scoring agent computing device, and distributed ledger.  As shown in Fig. 2, all of the elements are generic.
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – receiving a loan request; generating a smart contract containing borrowing terms; receive a cosigner agreement indication; communicate to an order book of a credit exchange; receive a trading order from a lender; determine whether the trading order matches credit terms; execute the loan; receive lender signature signed with private key of lender; transfer funds to borrower; receive cosignor signature signed with private key of cosignor; commit smart contract to a distributed ledger – into significantly more.
For the above reasons, claims are patent-ineligible under § 101.

103
Applicant asserts (Pages 24-25 of Response dated 2/21/2022) that no combination of Nagla and/or Wright teaches or suggests all claimed features of independent claim 1 related to at least one credit exchange computing device being configured to execute the loan between the borrower, the cosignor, and the lender, the credit exchange computing device being configured to: (1) receive a lender signature of the smart contract signed with a lender private key of the lender, where the smart contract had been previously signed with a borrower private key of the borrower; (2) transfer funds for the loan from a lender account of the lender to a borrower account of the borrower; (3) receive a cosigner signature of the smart contract signed with a cosigner private key of the cosigner; and (4) commit execution of the smart contract to a distributed ledger.
Examiner respectfully disagrees.

“receive a lender signature of the smart contract signed with a lender private key of the lender, where the smart contract had been previously signed with a borrower private key of the borrower;”
This limitation is taught by Wright:
[0207]
Table 6 (“600.20 The Borrower creates a transaction, using the appropriate inputs from their portfolio to pay the collateral to this redeem script.  The Borrower signs this transaction using their private key.”)
Table 6 (“600.30 If the asset being transferred requires a signature from the Issuer then the Borrower forwards this this transaction to the Issuer who signs it using their private key”)
[0209]
Table (“700.50 Once the collateral has been lodged (or is not required), then the Facilitator signs the drawdown transaction, and passes the transaction to the Borrower to countersign”)

transfer funds for the loan from a lender account of the lender to a borrower account of the borrower;
This limitation is taught by Wright:
[0204] (“Advancing Funds”)
Table 5 (“500.40 The signed transaction(s) are then committed to the Blockchain which locks the funds into a drawdown account that requires the Borrower, Guarantors and Facilitator to sign to drawdown the funds.”)

receive a cosigner signature of the smart contract signed with a cosigner private key of the cosigner;
This limitation is taught by Wright:
[0150] (“Only when the required amount has been raised is a repayment schedule created, with the line of credit maintained in a three line signature address:”)
[0151] (“Borrower”)
[0152] (“Investor”)
[0153] (“Guarantor”)

commit execution of the smart contract to a distributed ledger
This limitation is taught by Wright:
[0209]
Table (“700.60 The Borrower countersigns the transactions and publishes it to the Blockchain”)
[0211] (“800.80 The transaction itself injects the public key of the individual Lender plus optionally the public key of the Issuer”)
[0211] (“800.110 The Facilitator publishes the repayment transaction onto the public Blockchain.”)

For the above reasons, Applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693